— Appeal unanimously dismissed, without costs. Memorandum: No appeal lies to this court from an order of the County Court to which an appeal has been taken from an order of a lower court (Ellis v. Greco, 34 A D 2d 879; CPLR 5703, subd. [b]). If we were to pass on the merits of the appeal we would affirm the order. (Appeal from order of Onondaga County Court affirming order of Syracuse City Court denying motion for summary judgment in action on note.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.